Citation Nr: 1702218	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  04-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.  




ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to March 1992.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008, the Veteran testified at a hearing before the undersigned; however, at that time, the claims on appeal did not include entitlement to service connection for hypertension.  In connection with this issue, he had requested and was scheduled for a hearing in April 2014.  But as he failed to report for that hearing, and did not offer any good-cause justification or explanation for his absence, the Board considered his request for a hearing on this claim to have been withdrawn and proceeded to considering the claim based on the evidence of record.  See 38 C.F.R. § 20.702(d) (2016).

In August 2014, the Board reopened this previously-denied claim based on the receipt of the required new and material evidence.  38 C.F.R. § 3.156 (2016).  But rather than immediately readjudicating this claim on its underlying merits, on a de novo basis, the Board instead remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development included especially affording the Veteran a VA compensation examination for a needed medical nexus opinion addressing whether his service-connected disabilities either caused or are aggravating his hypertension.  See 38 C.F.R. § 3.310(a) and (b) (2016), discussing service connection on a secondary basis.  That medical opinion since has been obtained, and the claim is again before the Board.

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.


FINDING OF FACT

The Veteran did not have hypertension during his time in service, or to a compensable degree within one year of his discharge from service, and it did not develop as a result or consequence of his service and was not caused and is not being exacerbated by a service-connected disability.


CONCLUSION OF LAW

His hypertension was not incurred in or aggravated by his service, may not be presumed to have been incurred during his service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in February and August 2008 letters regarding the type of evidence necessary to establish this claim.  He was instructed how to establish his entitlement to service connection.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letters also notified him of the criteria for assigning a disability rating and an effective date once entitlement to service connection is established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (specifying that notice in the service-connection context should address all elements of the claim, including these "downstream" elements).

As for the duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records and had him undergo a medical examination in furtherance of his claim for a necessary medical nexus opinion.  38 U.S.C.A. § 5103A(d).  Pertinent VA examinations and/or opinions were obtained in October 2015, on remand.  38 C.F.R. § 3.159(c)(4).  These VA examinations and/or opinions are sufficient to decide this claim, as the examiner performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered well-supported opinions based on consideration of the full history of the disorder being evaluated.  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

So, all told, there was compliance with the Board's August 2014 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  Therefore, the Board may proceed with the adjudication of this service-connection claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases (so, again, hypertension included) also may be presumptively service connected if they become manifest to a compensable degree (meaning to a degree of 10 percent or more) within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.

Service connection also may be established on a secondary basis for disability that is proximately due to, the result of, or being aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).
In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Turning now to the relevant facts, the Veteran's STRs include his May 1983 enlistment examination revealing a clinically normal vascular system.  His blood pressure was measured as 150/66.  In his enlistment report of medical history, he denied high blood pressure.  March 1986 and March 1990 periodic examinations also revealed a clinically normal vascular system; his blood pressures were measured as 110/80 and 120/88, respectively.  In his March 1990 accompanying report of medical history, he continued to deny high blood pressure.  A March 1990 record, dated after the periodic examination and medical history, shows he had been prescribed Inderal to treat his headaches.  His blood pressure was measured as 138/88 seated and 136/82 standing.  His January 1992 separation report of medical history shows that he reported high blood pressure.  He reported high blood pressure being noted in 1990 and treated with medication for 30 days.  His STRs, however, are unremarkable for any diagnosis of persistently-elevated blood pressure, i.e., hypertension, during his time in service.  As the Board previously explained when remanding this claim in August 2014, for VA rating purposes the term "hypertension" means that diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  But, here, while there were numerous blood pressure readings during the Veteran's service, his systolic pressure never measured 160 mm. or above.  Diastolic pressure was noted to be 90 mm, both sitting and standing, during just one instance in April 1988.  However, no other diastolic readings measured 90 mm or above at any point during his service, so it cannot be said that his diastolic pressure was "predominantly" 90mm or greater suggestive of hypertension.  His military service ended in March 1992.

A VA general medical examination in March 1992 (so that same month) in connection with an earlier claim shows the Veteran's blood pressure was measured as 128/80, so within normal limits.  Resultantly no diagnosis of hypertension or persistently elevated blood pressure was rendered.

Other, more recent, post-service treatment records show the first diagnosis of hypertension was in January 2004.  That record reveals that hypertension was diagnosed just that day, while a May 2004 record confirms that hypertension was diagnosed about four months earlier.  There are no treatment records containing any medical opinion relating the Veteran's hypertension directly to his military service or secondarily to his service by way of any service-connected disabilities.  There also are not any treatment records in which the Veteran reported a continuity of hypertension or associated symptomatology dating back to his service.

The Veteran has asserted that his hypertension began during his service as evidenced by being prescribed Inderal in 1990.  See, e.g., June 2008 Correspondence.  He also has asserted that his hypertension is due to not being able to exercise as a result of his service-connected disabilities, so in effect secondary to them.  Id.  His service-connected disabilities are depression, migraine headaches, hydrocele, residuals of a vasectomy, asthma, and status post ilio-inguinal nerve ablation.  

As already mentioned, the Board remanded this claim in August 2014 for a medical nexus opinion on the issue of secondary service connection, that is, for comment on whether the Veteran's service-connected disabilities caused or are aggravating his hypertension.


The Veteran was provided this requested VA compensation examinations for his hypertension, migraine headaches, hydrocele, asthma, and status post ilio-inguinal nerve ablation in October 2015.  Hypertension was diagnosed.  He reported that he was diagnosed with hypertension during service in 1990.  The examiner noted the separation report of medical history in which the Veteran reported being treated for 30 days for elevated blood pressure.  The examiner noted that the actual progress notes, however, dated in March 1990, stated instead that treatment was for headaches and that the Veteran's blood pressure were measured as 130/88 sitting and 136/82 standing.  The examiner further observed that the progress note for that time indicated that the medication Inderal was prescribed for treatment of headaches, not elevated blood pressure.

This VA examiner opined that migraine headaches posed no long-term effect on hypertension as per medical research.  This examiner explained that migraines and hypertension were common conditions that frequently coexisted.  This examiner noted that the relationship between the two was usually coincidental, but some evidence suggested that poor control of blood pressure might exacerbate the frequency and severity of migraines.  [Note:  Even if this is true, it would posit a relationship in which the hypertension is affecting the service-connected disability, not instead vice versa requiring the service-connected disability to have some detrimental causation or effect on the hypertension.  Consequently, this scenario would be the opposite of what is required for secondary service connection.]  Moreover, this commenting VA examiner indicated that medical records documented that the Veteran had been inconsistent with medication refills for his migraines and his hypertension medication was reduced during 2014, suggesting the two were not interrelated.  This examiner concluded it was less likely than not the Veteran's hypertension was negatively impacted or the result of his service-connected migraine headaches.


This VA examiner also opined that it was less likely than not the Veteran's hypertension was worsened, aggravated by, or the result of his spermatic granuloma or hydrocele.  The examiner explained that, medically, that was a hypothesis lacking merit, knowing that his spermatic granuloma was surgically resectioned during 1991 and there was just a trace of fluid during 2011 on ultrasound.  The examiner concluded there was no sound medical correlation.

With regards to the Veteran's status post ilio-inguinal nerve ablation, the examiner noted that the Veteran had no self-care deficits related to that diagnosis and he remained independently mobile, without the use of a cane, crutch or walker, and could drive himself greater than one hour for that appointment.  The examiner opined that that diagnosis had no negative impact on the Veteran's hypertension.  The examiner further opined that it was less likely than not that that diagnosis negatively impacted, predisposed the Veteran to, aggravated, or resulted in the development of hypertension.  The examiner indicated that was unsupported by medical literature.  

As for the Veteran's asthma, the examiner opined that it was less likely than not the Veteran incurred hypertension secondary to asthma; nor had either asthma negatively impacted his hypertension; nor was his hypertension the result of asthma.  Reporting medical literature, the examiner pointed out that several attempts had been made to improve primary prevention of essential hypertension and that many of those had been directed at avoiding the well-known risk factors.  The examiner reported that both asthma and hypertension were spastic disorders of smooth muscle; also, asthmatics and hypertensives had been found to be salt sensitive.  The examiner explained that the medical literature concluded that the frequency of hypertension among asthmatics was quite high and concurrent family history of hypertension and frequency of attack of acute severe asthma did not seem to determine the status of blood pressure.


The examiner also provided a medical opinion regarding whether the Veteran's hypertension was secondary to his depression.  The examiner reported that essential hypertension had no identifiable cause; it was the most commonly diagnosed in individuals.  The examiner noted that depression was a persistent sadness, anxiety or lack of hope; possible causes were hereditary, biological or psychological.  The examiner observed that, at that time, the Veteran had no prescribed medication or history of medication(s) for his depressive disorder that would precipitate, predispose, or aggravate his hypertension.  The examiner concluded it less likely than not the Veteran's hypertension was negatively impacted by his depressive disorder.  

Lastly, as for the Veteran's assertion that his hypertension is related to being unable to exercise due to his service-connected disabilities, the examiner reported that there was no documented activity nor exercise restrictions placed in the Veteran's chart, from 2001 to present.  The examiner added there were multiple sources of exercise, from stationary bike, swimming, walking, running, rowing, etc.  The examiner reported that the Veteran had to locate the form of exercise that fit his need.  The examiner opined that exercise would assist in keeping a healthy weight, build muscle and stabilize the Veteran's long-term chronic disease states, connected and non-service-connected disabilities.  The examiner also explained that exercise on a routine basis actually assisted in lowering the blood pressure.  The examiner concluded that the Veteran's current condition did not prevent him from exercising, so he disputed any notion that the Veteran's service-connected disabilities had precluded this from occurring and, in turn, had led to his hypertension or permanently aggravated it.

When considering this collective body of evidence, the Board concludes that service connection is not warranted for the Veteran's hypertension - either on a direct, presumptive or secondary basis.  Although he was prescribed Inderal during service and has a current diagnosis of hypertension, the evidence does not support a finding of a nexus, to include being secondary to a service-connected disability.  


With regards to service connection on a direct basis, the evidence does not show that his currently-diagnosed hypertension began in service or is otherwise related or attributable to his military service.  38 C.F.R. § 3.303(d).  His STRs do not contain any diagnosis of hypertension.  While diastolic pressure was noted to be 90 mm, both sitting and standing, during one instance in April 1988, the remainder of his blood pressure readings during service fail to show other diastolic readings measuring 90 mm or greater, and there is no indication of his systolic pressure ever measuring at 160 mm or greater.  To reiterate, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See again 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Although the Veteran's January 1992 report of medical history (which he completed, himself) showed that he reported being treated for 30 days in 1990 for high blood pressure, the October 2015 examiner clarified that the prescription of Inderal was actually for the Veteran's migraines.  The Veteran's STRs do not confirm his assertion that he was treated for high blood pressure during his time in service, much less for "persistently" elevated blood pressure suggestive or indicative of hypertension.

Of equal or even greater significance, the post-service treatment records do not contain any diagnosis of hypertension until 2004.  Even with consideration of an intervening VA compensation examination in March 1992, the same month and year as the Veteran's discharge from service, there is no evidence showing a diagnosis of actual hypertension until 2004, so not until some 12 years after his service had ended.  As such, the evidence does not support a finding that the onset or inception of his hypertension was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Equally, no clinician has provided any opinion indicating the Veteran's current hypertension had its onset in service or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  None of the Veteran's treatment records contain any opinion indicating that his hypertension either incepted during his service or is otherwise directly related to his military service.

The Veteran also has separately argued that his current hypertension is secondary to his service-connected disabilities of depression, migraine headaches, hydrocele, residuals of a vasectomy, asthma, and status post ilio-inguinal nerve ablation.  But the October 2015 VA compensation examiner refuted these alternative notions, concluding in every instance that it was less likely than not that any of the Veteran's service-connected disabilities caused or are aggravating his hypertension.  While the examiner did not specifically frame his opinions with the word "aggravation," he did opine that the Veteran's service-connected disabilities did not adversely impact his hypertension.  And since these opinions were formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and are supported by well-reasoned rationales, the Board accords them a lot of probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no competent and credible medical opinion refuting this examiner's conclusions.  None of the Veteran's treatment records contain any opinion indicating that his hypertension was either caused or is being aggravated by a service-connected disability (either alone or even in combination).

To the extent the Veteran's argues that his hypertension is from being unable to exercise as a result of his service-connected disabilities, the October 2015 examiner also refuted this contention.  As pointed out by the examiner, there is no documented activity or exercise restrictions placed in the Veteran's chart.  Since this opinion was also formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and is supported by well-reasoned rationale, the Board accords it too a lot of probative weight.  Id.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that, to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation).  This opinion is also uncontradicted; there are no treatment records containing any opinion relating the Veteran's hypertension to a lack of exercise as a result of his service-connected disabilities.  Quite the contrary, the VA examiner highlighted the fact that the Veteran's service-connected disabilities are not a preclusion to him exercising (or exercising more often) and that this, in turn, is a recommendation to reducing his blood pressure.

Furthermore, as the evidence fails to show that hypertension manifested to a degree of 10 percent or more within one year of the Veteran's discharge from service, meaning by March 1993, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, there is no diagnosis of hypertension until 2004, even with the intervening VA compensation examination in 1992, much less to the required compensable degree according to 38 C.F.R. § 4.104, Diagnostic Code 7101.


Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology following service and, therefore, a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309(a).  As discussed above, while the Veteran reported being treated for hypertension in 1990 in his 1992 separation report of medical history, the October 2015 examiner explained that the Veteran being prescribed Inderal during service was, in actuality, for his migraine headaches.  Additionally, the 1992 report of medical history shows that the Veteran, himself, reported only 30 days of treatment two years prior.  Moreover, as noted above, hypertension was not diagnosed at the conclusion of the March 1992 VA general medical examination.  Had the Veteran had elevated blood pressure during that earlier point in time, certainly on the required persistent or recurrent basis suggestive of actual hypertension, it stands to reason this would have been detected since there was measurement of his blood pressure during that intervening physical evaluation.

Furthermore, notwithstanding his contentions, no medical professional has provided any opinion relating the Veteran's hypertension to his military service.  In this case, considering a self-report of only 30 days of treatment; the opinion of the VA examiner showing that the treatment reported by the Veteran in service was actually for migraine headaches; as well as absence of a diagnosis until 2004 despite an intervening examination in 1992, the Board concludes that the evidence does not support a finding of a continuity of symptomatology since service of the type contemplated by 38 C.F.R. § 3.303(b) and the holding in Walker.

The overall evidence of record, as discussed above, weighs against a finding of hypertension being associated in any way with the Veteran's active duty service, including being secondary to his service-connected disabilities.  Without the evidence, even on balance, showing an association between his hypertension and his active duty, to include being secondary to his service-connected disabilities, service connection for hypertension is unwarranted.


To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's assertions concerning etiology therefore have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for hypertension, including as secondary to service-connected disabilities, is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


